Case 3:19-po-04115-CDB Document 1 Filed 05/06/19 Page 1 of 6
                                                    United States District Court                                                       ..
                                                                                                                                  CVBLocatiancode

                                                         Violation Notic~
                                                  \iioloiicn Numlier
                                                                                                                             I AID( I
                                                                                                        Plf'l"!r Namo \Pri(!t)              OlflCCrNo.
                                                                                                                                                                   '
                                                                                                                                                                          . !
                                                                                                                                                                               1
                                                                                                                                                                               !
                                                           7350939                                        .J.15ru·<d                            b (/                   ~1
                                                                                                                                                                               I




                                                     YOU ·ARE CHAR!3ED WITH THE i=O~LOWINO VIOLATldN                                                                   WI
                                                  ·oato and"Timo cf PlleQse (~)                     'Offop~ Charged. ~R o use                     a.state Code         c.fJ    !
                                                             "7 fi I 03./ 'LC l "'1
                                                                    e+~sq
                                                                                                         ~~·cr-R 4. '2?>(~[i)                                          g!
                                                                                                                                                                       w·i
                                                  Piac:eo(Olfi!nS<i      Q fOJ\d C().f\~O<\ N().::tjcr.N)....l                                     p~                          I

                                                                                                                                                                       ~ !
                                                        ~ \\A.O;fQ.,(l. st
                                                         - ..
                                                  Offense Descnpuon: factual Basis forchaig~
                                                                                       ;.;..
                                                                                                    -1 Po 'BC>¥ 34D'                                               .
                                                                                                                                                                  HA;fMT o
                                                                                                                                                                               I

                                                                                                                                                                               I
                                                        Q~Ca.t\ ~                          \JJ\d.U                  ~Q... -\ (\fl \.lQ.fl U._                                  .


                        ~\-
                                             :•
                                                               af OJ cc'vt t->.I                                             .-                   .           .
                                           co      DEFENDANT lNFORMATION
                                                                                                                                                      -----·                   I
                                           -f'l   """'~_,,~~~--....._,,_,,._.!1..-.-----.-:....----r-~--l
                                                  last Name                   :First Name        MJ.

                                                         /\df>Cl(\
                         ~
                                          ··W     slleei Address
                                           ~
                         -'-·             ·O
                                           <:5"
                                                  City                                                                                   . Dateoi Birth (mmJdiUJYW)j

                         8                 0.-
                                                  Q{                                                                                                  .       -~"l·la.31

                                                                                                                                                                               I
                           c               Z' ~utt i;:i
                         . Q.,.

                          ~                        V~HICLE
                                                                 Juvenile     Sex~Male
                                                                             VIN:,
                                                                                                  a Female
                                                                                                                                      ~~~I
                           -
                          -:r
                                                  Tag No;
                                                    I
                                                                                               .State                                     ~t.SS·o eoiorl8,
                                                                                                                                             ,OJ D
                                                                                                                                                              I        IJC:
                           0                       A ~F eox           A rsciiEC:K~D; ·vou                       B ti 1F eox            rs CHECKED, You MUl=>T
                                                              M\,JST APPEAR INCOClRT. see                                PAY AMOl.INT INQJCATED                        ELOW
                                                              lllST..UCTIONS(oa'baci<o!~a>py~                            OR APPEAR IN COURT,
                          (S-'                                                                                           s.EE INS'JRll.CTIDNS (°'1 li'!d< u0w COil,)').

                                                                                                                   $


                                                                      PAY THIS AMOUNT· ...                                                      Total. Co)lateral D11e

                                                                                            YOUR .COURT DATE
                                                         (tfno c:Oult appearance ®le [S·.stiQwri•..Y.,<1 w;;r he       notif~ of your appearan~ date by m:iil.J
                                                  Court"Address                                                                             Dato (mmld<!/my)

                                                              0 '~OJ\ \)f~t                                                              . Time (hh:mm)           ,.

                                                               C\ 'L'Q-sSb-5'{) l \
                                                  M~· s!gilr.t~re·s.tsnirh!s U)al I hav~ rc::e"~1cd a COP)' of thi"s vie!:lti9n notice~ Ii ·is noran· 3~rnl¢:ton of gr,:ill.
                                                  t prcmiso t<> appear for u.,, hoarin9 a~ the tiins and pla•:'l ln•trueted er P,.y ii1e 'total conataral due.
                                     Case 3:19-po-04115-CDB Document 1 Filed 05/06/19 Page 2 of 6

                    STATEMENTQf= PROBASL.E CAUS.E
                      (For issuance of ah a~st w~rrant or summons)                        The fo'regoitig statement is based upon: _
                                                                                          ~my personal observation 181111y· personal. investigation
         I state that on May 3, 2019 while:exercising ..mY duties,as a law·               O·intormauon supplied to me trµm my tenow offiter's observation
         enforcement officer lo the.         Dl~trict.ofAri~ona I r.eceiv.ed !l page-     D other. (explain °above)
         out.froin Grand Canyon Dispatch at approximately 04:29 ·ho(lrs of'an
         intoxicated, disorderly male fighting within. his residence· at 33 Mora.n St.    I d~clare 1,md~r peoall}' of perjury thaf.1he information whi'ch I have s~t
         within G~nd Canyon National Pa~. Additi~ma\IY, ~ispatch informed me              forth. above am~ or:i the fa~ of this violaticm notice·is·tru¢ and-~~ to
         the male .subje¢ was ·attempting to l~ve-the residence, l;~riivll<t pn           the'best·ofmy knowledge:
         i;cene at'appro>timately· 04:40 hours:and Qbser;vecf a blaci< CheV}'
         Colorado (AZ; - ·            arked· EJnd pulled into the diiv~y at 33
         Moran ~- ThES .vemCJe wa.s runr;i{ng, t.'1e P.~r1<ing brake lighJs were
         ·activate~, and'the. vehicle was in reverse upon arrival. ·                      Executed on:          0 S Db 2D l °I.
                                                                                                              D~lie (rrtm/ddtyyyy)
         1. cpntaeted tiJe driv.er with U.S. Park··Ra'nger, Sara Shoemak!!~. !it!ll:f
         observed.the vehicle·was runnihg.With the keys in the•ighitipti. I smelled       Probable
                                                                                               . cause
                                                                                                   ·......
                                                                                                        has been
                                                                                                             . stated
                                                                                                                 .    for the issuance of a warrant,
         lhe Odor Of ail aicohol beverage·:emanating from the driver Upon
(C'. \
   ''
         contact; A.dditionally, I ·obseryed an empty ·1 a'-pack of Coors beer· in· the
         back seatof the vehicle with appr01(ii:natelY eighJ open container.S of          Exee<uted on:      5/3/19
         ~lcohQI on a nearby picnic table outside of the residence.,                                          Date (mm/ddJyyyY.)         US;J Magistrate Judge
                                                                                                                                                            .


         I a·ske.d .the driver toe~. the·~el"!icle and identffied him.~y his.Arizona
         driver's license as Leonard· AOSON of Grand ca·nyon, Arizona. I· asked
         ADSON where he W'$S driving and he stated he was, ~GQil'lg to Yavapai
         tp m~,a friend." I hea~ A[)SON:s.!ur hi~ speech· and ha~ ongoing
         difficulties in answeiin.g simple qu~tioris. 1·aske~ ADSON Jiow much
         altohQI he had had IQ drink:anCI he:stated he had had a 12..,pack of lieer
         earJJer in ttie evenin9. ;;

         Based .on these observations •. I performed Standardized Field Sobriety
         Testi; (~STs) with the follbwlng results:·

         SF;S_Ts proVided the following. in{onnatloo;
         HGN: Three out of a. maximum ofsbfclues observed (suspecrs light
         eye is blind ·and I was ·unable.to pQrform HGN on this. ~ye)
         Walk and tum: Eight. out of'a m~xi.mum af eigJ'lt clu~s. observ.e<f
         One· L~g Stand: Four out" of a maximum of four clues oliserved
         fieli:I Pr~iiminafy Br~ih test cPB:r) test result o•.t12 BrAc
         Ba5ed upon the clues proVided ii:i Uie Sf$Ts, I Pla~d·AD~ON under
         aiTe~i a.hi;t conducted a Search incident lb   airest. .         .
         I cited.AP.~ON for 3S:C.F.~. 4;23.(~)(1), operating a motor vehicle
         under the.iriflu,ence of alcohol,                     ,
         Contadwas audlo.and,vii:leo recorded.
         CVS. Location Code: A107 .·
         Fedei:al Vi!>lation Number: 135~39
         IMARS CaseNumber:·NP19045218
Case 3:19-po-04115-CDB Document 1 Filed 05/06/19 Page 3 of 6
                                                                                                                                     CVB Loca!lon COde
                                                         United State:s Di.stric.t Court
                                                              Violation Notice                                                       At'Dl
                                                      ViOlation Number                       ,             6U:icer N•ll'!• (Prini)             Ollic:erNo..

                                                              7350943




                                           ~
                                            -            DEFENDANT INFORMATION
                                           "'        UstName
                                           l/)
                                           ...&--·
                                           0                                                       .   \

                                          . (5       Car
                                           a:ei=-=-.{..___...__.._.~--...............~""'-';-=-=--'--.........~..,_~J'~~~C:i..3=·~1
                                            z         Drivms Uce_nse.N\l' ·

                                                     J
                                                                                                                                                   H<i!stil         Weight
                                                     °)>.Adwi Q Juvenile
                                                                                                                                                    '8'11 11 l bb
                                                         VEl;llCLE




                                                                         PAV TH!S·AMOUNT-'t

                                                             . .                                 YOUR'CQ_URT l)ATE
                                                            (If no court appearance dote Is shown•.you will be.notified or your apR!)8rance dale by mDil)
                                                                                                                                                                                  I•
                                                     -c-0.-rt~Ad=d=,.-~-----=~~-==~==~~--~==-='-i=o=a~=~=m=w=d~?'IY'IY"""-l..m~~.1

                                                           J ..'t OJ\ prQs-t                                             .                            T
                                                                                                                                               Time· (hh:mni)
                                                                  0\ 28 -6Slo- SO\\
                                                     M;• $191la:µre s!gnlfii?S ,thcit 1!10\'(f rc¢chtcd ;a .co?.f or. this yicklttOn r.otlCo. ?t Is not .an ac!mMlori·of ~u.'fl.. j·
                                                     I ;irolrililo ta appear !or !lie- h•adnQ al Iha limo lii>~·pl•GP. in<.l!UclOd er pay the total ccllaternhlue.                 ·

                                           •....... x.~~d<!::u;:i,:.-w:.,,,. _            _._A..,Ri..;::.:.B.-.
                                                                                                            .. .;;;'E..::;.;S=--\.___ _ _- ' - - - - - -
                                        Case 3:19-po-04115-CDB Document 1 Filed 05/06/19
                                                                                 (       Page 4 of 6

                        STATEMENT OF PROBABLE CAUSE
                          (For issuance of an afT8st wairant or: summon.s)

             I state that on May 3, 201"9 While exercising my duties as a law - ·              The foreg"plng.stateme!lt is, base_c;1_· up.on:
             enfor¢ement officer in the            Oislrid of Arizdna I received a P-a!Je..    (81 my personal observation , 181 niy· personal lnv.estigl!ltiPn .
             O!Jt from Grand Canyon Dlspatph cit approximately 04:29 hours of an               D irifoimatlon supplied ·tQ me (rom my feHow.pfficer's obsel'l(atlon
             intoxicated, di~orderty·malefighting wlthifl his ·re~!dence at 33·M,oran·St.      D other (!:»<plain above)
             within Gran~ O~riyon N~tiona.1 Parl<.;~dditiori~ly, dispatch imoimed .me·                                                                                          \.
             (Fie ·i:nal~ subject jNas:attemptlng tn leave-..the resii:lem;e..1·anived-on      I declare under penaltY. ofpeijury that the infonnatibh which I Mve set
             scene at ~l)prnlcim~tely 04:40 hou~ an~ .observecl a blac;k Chevy                 forth above.:and on the.face ·of this viol.ationinotlce is,true ~nd correct IO
             Colorado (AZ:)         .     ·parl<ed and pull~d· inter the drivewa.y at 33
             Moran. St. Jhe:vehlcle wa.s running, the parl<irig brake. lights were
                                                                                               ll'!Ei best Of my .knowle~ge,
             activated, and f!le ve~icle was.in_reverse uppn anival.
                                                                                                       /

             I c:qmactecf the ~iiver'iNith U.S. Pa~ Ranger. sara Shoemake~•.and                Executed an:
             ob.seMid·th~ vehicle was n.rnriing with •h~. keys in Jhe ignition. l smeHed
             th~·OdOr Of an alcohol beve~ge ema·natjng "ii'.0!11 th"e·dnvet .~P.QO                                ..
··G·.\
'   } /      contact. Additionally, I observed· an empty 18-pack·of Coors beer·in. the
             back S!!Bt.of tb13 vehicll,! with approxi!'"~tely eight open coritainers·of'
                                                                                               Probable cause has ,b'een·'stated for the issuanee.of a warrant.

             alC?OhOI on a nearby p.icilic table outside ofll:ie ~sld~nce.           -                                            /) -. .. ·/)/)_ V· f3U5-ltu.,
                                ,                                                                                      _ _~--------,.-..,..--
                                                                                               Ex¢cuted on: _.5_1_3_11_9
             i asked. the driver fo exit the vehicle arid identified him by his Arizona                        t>ate (mmldd/yyy.y) u,s, M.agi~(e .tudge
             driver's lleenst;t airleonard AP$0N .of.Gi:iiiild C11nyon... AriZ<>na. I as~
             ADSON where:he was driving and he·stat~~-'he was •. ~Gqjng to-Yavapai
             to meet a friend." I heard.ADSON slur hi_s speech-and'had. ongoing
             difficuUie;s in,ansWE!ring simple qu~.stions. t. a.sked_.ADSON how much
             alcollol l:ie·haH had .tQ d.riiik arid he stated he_hact had a 1:2-pa~k of beer
             earlier in the.evening_.            ·                          ·             ·

             ~ased ~n these.observa.tiQn.s. I perfonn~ Stand11rdized Fi~d Sobri~
             Tests .(SFSTs)"\vith th'e·followirig results:
                                                                                                   \
             SFST.s prQvidecf tile fQllmvi'ng,infqn:n111J.on::
             H~Nf Three oilt of a n'laximuntbf six elµe& observed (.Sl!Sp~s right
             eye is bHnd and I was unable tO per{orm HGN onjhis eye)
             Walk and Tum: Eight ot,d oh1 maximum bf eight cl!Jes observed

G',
             Oite. l,eg Stand:. Fptir· ou~ Qf a roaximum of.four clues-observ~c:t
     /   '   Field Prelil'ilinary Breath Test (PBT) ·test.result: 0.112 BtAi;

             Based upon tlt~,c!ue;:; provided in the SFSTs; I p!a~d:ADSQN und~r
             arrest and conducted ·a search. ineldent to ~ri"est,               ,
             ADSON consented to· an hitoxiiizer 8000 breath test. On 513119. arn7:o7
             hours, Br.IXC=o•.1$9 arid at Q7:1a hou~. QrAC=0.166.
             I c;ited ADSON fQ:r ~6 C,F.~. 4.23·(a)(2), operating a motor vehicle
             ondei: the'influence ·of alcohol, >D.OB.
             Contact-was' audit> and: video recorded.
             eve L.o~tlon Code.: /\101             · ·
             Federal Violation Number; 7350943
             IMAR$ Ca$e Number, NP1904521B                                                                                                                    r
Case 3:19-po-04115-CDB Document 1 Filed 05/06/19 Page 5 of 6                                                                                                               .   I
                                                                                                                                 CVS Location Code
                                               United States 'District Court
                                                                     Violation Notice
                                                     Vlolatiori Nuinber                               .OlrJ<;Or Name (Print)
                                                                                                                                     AlDlNo..
                                                                                                                                            Officer

                                                            7350944 ·                                    ~uJ               rd                  (o t7




                                                     Offense OesCiip5on: FBtlual liaSis ror:Chaige.                                                              HAzMAT·D •


                                                      lY\~CJ\d_utl-0                                t<SY\clu.ct ~ .
                                                                -n
                                                             \r\~ . ··~                             1-m(t£rltJ\ li\.9
                                                     Last Name

                                                                dsm-

                                              C)     Drivels Ucense Nl)i
                                                      (
                                              .0- :_                      .
                                              .z    "fi.e:iu~ ~Juvenile                                                                         HelShl1 ,.
                                                                                                                                                .5:' .11
                                                                                                                                                                 Welglit
                                                                                                                                                                  l (..;
                                                      VEHICLE                  VIN;      ·:

                                                     i:,agNo.
                                                                                                                                           -pAsso cO~or .~1
                                                      ,                           _                            .
                                                                                                                                                D i<OdG                        ,
                                                                                                                                                                               I
                                                      A   1S. rF BQX A rs            CHECKED, You B                D    IF ·aox a r . · HECKEO, YOU MUST 1
                                                                MU~ APPEAR-IN ~UR:r:. SEE
                                                                INS'!RllCTIONS(onbod<ol}<>UO..i:ilpy~
                                                                                                                        PAY AMOUNT INDICATl;D. BB.OW
                                                                                                                        OR APPEAR 1~.,!:0UR:r. ·
                                                                                                                        SEE INSlRUCTIONS (on back
                                                                                                                                                                               I
                                                                                                                                                                               1




                                                                        PAY THIS AMOUNT-+
                                                                                                                   ~$--~,JC-~~~~~~~~~-1         Total Collateral Due

                                         ..                                                     YOUR COURT.DATE
                                                           ,(If no oourt.appearance dale is shown, yau will be noli!led cif your appearance dale bycriiait)
                                                                                                                                                             .

                                                     CQurt Address                                                                          cote {mmlddlyyyyj.

                                                      J. \! OJ\~f rug+          . - ..        . ·                                           Tune (hh:irun)


              c.
                                                    . C\.2B.: ... ~510- SO\ I                                                                   -r_B.D                         1
                                                     My :ioJ~l!llJl• olgnllle:O that I haV.• r~tJr.i;! a cop1• cif 1'JIS v!61o~ci~ nqUco. I! I• n:i! an :i<:mlo•lpn DI null!.. '
                                                     I proinl•e I<> appear.IQ; th..- hea~~Jl.al lhe fime.ar:d plilcG'in•truCted.cir pay I~" to:al collafen;.t dyci, · •

                                                   _...x.oell!n.danl:s:gnllluta.-·_ _A._·_.R_,._8.·....       £.,&_,T...________ l.                                                r
                                                      /Rev 09/~u;Sl                                   Orf;;•n•l-CVB C"o:-:
    (
                                   Case 3:19-po-04115-CDB Document 1 Filed 05/06/19 Page 6 of 6

                   STATEMENi Of PROBAB.LE CAUSE
                     (For issuance of an arrest wanant or s1,1mmon~)                     T!Je foregoing stateni~rit' is· based 'upon:
                                                                                         ~ my personal observation 181 my personal investigation
        ·1 state that·on May 3, 2019 while ex~rcisiJig my duties as a law                D jhformatioli supplied to'me. from my fellow officer's ·observation
        enfQrcement offic;er In the         District of Arizona I received· a pag~       D other (explain above)                   · · .
        out.frorrFGrand Canyon Dispatch a\·aPPfQxim·at!:!ly 04:29 hour& qf an
        into~cated, disorderly male fighting Within his residence at·33 Moran St.        I decl.are uni;fer penalty of'pel]ury·t}lat.theOlnfonnation whl.eh I have.set
        ~thin Gr:and Canyon National Pa~ Ac;fditiona)ly, dispil•~h.iriformed me          forth.above and on·the face.of-this viola.lion np~ce .is b:ue ani;f.eorre!:f to
        the-male subjettwas atten'ipt!no to leav.et~e r'e$iden~. J arrived oh            the.best of my:knoWledge.
        s~ne at approximately 04::40 hours and observed a ·black Chevy·
        Colorado (AZ.: --          p1;1rked and pull~ inlo ihe dnveway.at:3.3
        Moi'atl·St. Witthne engine running.
                                                                                         Executed on:
        I «<0ntacted the driver wiih   u.s_. Par~ Rang.er•. Sara Shoemaker, ·and
        o~servecU!ie v.ehicie was runnil'!g with the keY$ .in the ignition. I smelled
        the odor of an alcohol beverage emanating frorri the. driver upcm                P'robable
                                                                                              .      - .
                                                                                                   cause
                                                                                                       . has. been
                                                                                                               .   .stated
                                                                                                                         . fur the
                                                                                                                                 . iss.uance
                                                                                                                                      ..- - of a warrant.
                                                                                                                                                   ..
        eoriiact. i .asked the driver to·$cit the vehicle and Identified him· by Ills:
        fuizona ~river's license as Leon~rdADSON of Grand Cany0n•. Arimn~ ..
        I ·asked ADSON how IJluc;h alC()hol he had had to diink .and he stat.e!i he      Ex~cuted    on;    5/3119          ~ D !3~~
        had had a 12-pack of~ee!"ea{ller in t_he Qvening.                                                   ·oatQ :(min/dd/YWY)         . U.S. Magistrate Juc;fge

        I aske~ AOSON a~uJ ttie fighting inside .fhe residenee prior tctour
        arrival. ADSON did riot answer ~yquestlon and s'tatei:I hnrc~s planniilg
        on leaving.J .contacted' the reporting party; AOSON!s daugliter who also
        resid~s at 33 Moran$.~ The. da1.1ghter s~ed ADSON cam~flotp.the
        residence arouni:I 04:0D hours an.d beg~ .yelling. aitcfbro~ a plat~. on
        the groun~ Tiie daughter, her.lWQ siblings, and.AD$0N'.s.Wife woke up
        and \he.daughterstaied ADSON began yeillng loudly .at AOSON~s wft'e.
        The daughter,$ted sh~ did npt feel !iaf~ with ADSON ln·Jhe r~sidence
        arid decided to call 911. ADSON's daughter stated AOSON frequently
        drinks· heavily on his weeli:erids and o.ften ~hav~ in this, manner·
        tp~rds hi~ wife: a.,c;1 child~n.

        I pla«;ed ADSON under arrest.and conducted.a searcft ii"lci~ntto airest
        I cited AD.SON for 3i; ~.F.~. 2:~ (aj(1 ), disorderly eonduct (fighting).
        Contad was a~!flo and vid® recorded.
        CVB Loc_ation Code: A107       •

0       Fe.~erat _Violation N~mb~, 73.5PIW!
        IMARS~ase NJJmber: NPt9045218.




                                                                                                                                          /
